                                                                                                                            CLERK'S OFFICE U.S. DIST. COURT
AO 106 (Rev. 01/09) Application for a Search Warrant                              r;" G
                                                                                  1·'1. it   :   1
                                                                                                                                      AT ABINGDON, VA


                                                                                                                                      ocr 1a 2ma
                                                                                 for the                                          JU}\A~l~
                                                                  Western District ofVirginia                                   BYol-b~4~:r~
               In the Matter of the Search of                                        )
          (Briefly describe the property to be searched                              )
           or identifY the person by name and address)                               )               CaseNo.\".)8 ~ )(.g9-
                      8021 Crescent Road                                             )
                       Glade Spring, VA                                              )
                                                                                     )

                                                  APPLICATION FORA SEARCH WARRANT

         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I·have reason to believe that there is now concealed on the following person or property
located in the            Western           District of            Virginia            (identifY the person or describe property to·
be searched and give its location): 8021 Crescent Road, Glade Spring, VA (to include the residence, curtilage, garages,
                                    outbuildings, campers, persons present, and vehicles present). Attachment A consists of
                                    a photograph of the residence.

           The person or property to be searched, described above, is believed to conceal (identifY the person or describe the
property to be seized):See Attachment B



           The basis for the search under Fed. R. CrimP. 41(c) is (check one or more):
                   ~evidence of a crime;                                                                .
                   ~contraband, fruits of crime, or other items illegally possess~d;
                   if property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.

        The search is related to a violation of __
                                                 2_1_ U.S. C. § 846/841 (a)( 1) , and the application is based on these
facts: See Attachment C                                  and/or 841(a)(1)



            if Continued on the attached sheet.
            0 Delayed notice of _       days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                 under 18 U.S.C. § 3103a, the basis ofwhich is set forth on the attached sheet.



                                                                                                             Applicant's signature

                                                                                                        Brian Snedeker, Special Agent
                                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: _ _A_b_in_,g"--d-'o'-n_,_,_V_.:c_ir...._g"'-in:.:c:ia"--------                          Pamela Meade Sargent, USMJ
                                                                                                             Printed name and title
                Case 1:18-mj-00162-PMS Document 1 Filed 10/18/18 Page 1 of 6 Pageid#: 1
i   '




                             ATTACHMENT A




                           8021 Crescent Road, Glade Spring, VA




        Case 1:18-mj-00162-PMS Document 1 Filed 10/18/18 Page 2 of 6 Pageid#: 2
                                   ATTACHMENTB ·


1. Methamphetamine distribution paraphernalia including (but not limited to) scales,
   cutting material, plastic baggies, wrapping material; devices used to communicate
   with other drug traffickers/co-conspirators including cellular telephones and two-way
   radios; electronic equipment used for counter-surveillance to include video
   surveillance systems and related DVRs (digital video recorders), scanners, and anti-
   bugging devices.

2. Firearms, including but not limited to handguns, rifles, and shotguns that are
   commonly used by individuals to protect controlled substances and related drug
   proceeds/assets. Firearms, oftentimes stolen, are also routinely bartered in exchange
   for controlled substances.

3. Books, records, ledgers, notes, and videos pertaining to the illicit distribution,
   purchasing, and transporting of methamphetamine.

4. Messages, letters, telephone numbers, and addresses relating to customers, suppliers,
   and other co-conspirators involved with the illicit distribution, purchasing, and
   transporting of methamphetamine. These messages, letters, telephone numbers,
   and addresses may be written on personal calendars, personal address and /or
   telephone books, Rolodex type indices, notebooks, loose pieces of paper, and found
   in mail.

5. Photographs and videos depicting methamphetamine, drug distribution
   paraphernalia, substantial assets, co-conspirators, and persons with
   methamphetamine,

6. Books, ledgers, receipts, bank statements, cashier's checks, and other items
   evidencing the acquisition, secreting, transferring and/or concealment of assets or the
   expenditure of narcotics proceeds.

7. Items or articles of personal property tending to show ownership, dominion, or
   control of the premises/property/vehicles. Such items or articles include (but are not
   limited to) personal identification, personal correspondence, diaries, checkbooks,
   notes, photographs, keys, receipts, mail, personal telephone and address books,
   videos, and motor vehicle related documents (titles/registrations).

8. Large amounts of currency (exceeding $1000. 00) or readily transported assets
   which are used as cash equivalents (cashier's checks, prepaid money/credit cards,
   money orders, gold, diamonds, precious jewels, etc.)

9. Items listed in Paragraphs 3 through 7 may be stored in digital media. Therefore,
   digital media (including but not limited to computers/computer hard drives, digital
   video recorders (DVRs), :floppy disks, CD's, :flash/jump drives, personal digital
   assistants (PDA's), cellular telephones/smartphones, digital cameras, iPODs, iPADs,
   etc.) are to be seized and examined for the items listed in Paragraphs 3 through 7.



Case 1:18-mj-00162-PMS Document 1 Filed 10/18/18 Page 3 of 6 Pageid#: 3
                                   ATTACHMENT C

                                    AFFIDAVIT of
                             Special Agent Brian Snedeker
                            Drug Enforcement Administration
                                    Bristol, Virginia


1. I, Special Agent Brian Snedeker, being duly sworn hereby depose and say:

2. The purpose of this application and affidavit is to secure a search warrant for the
   premises known as 8021 Crescent Road, Glade Spring, VA This affiant, after
   obtaining and reviewing information, believes there is evidence of distribution of
   methamphetamine and/or conspiracy to distribute methamphetamine at 8021
   Crescent Road, Glade Spring, VA in violation of21 USC 841(a)(1) and 846/841(a)(1).

3. I am a Special'Agent with the Drug Enforcement Administration (DBA) and have
   been so employed for approximately (27) years. During my employment I have
   received comprehensive classroom training from the Drug Enforc~ment
   Administration in specialized narcotic investigative matters including but not limited
   to drug interdiction, drug detection, money laundering techniques and schemes,
   smuggling, and the investigation of individuals and organizations involving the
   smuggling, cultivation, manufacturing, and illicit trafficking of controlled substances
   and controlled substance precursors. I have participated in the investigations and
   subsequent arrests of hundreds of individuals involved with the trafficking of
   methamphetamine (a Schedule ll Controlled Substance). I have also executed
   hundreds of search warrants related to the trafficking and manufacturing of
   methamphetamine.

4. The facts set forth in this affidavit are known to me as a result of information provided
   to me by other law enforcement officers.

5. From April2018 through August 2018, a confidential source performed multiple
   multi-gram controlled purchases (monitored, surveilled, and recorded by law
   enforcement) of methamphetamine from individuals on the premises known as 8021
   Crescent Rd, Glade Spring, VA Once such purchase was for (YJ) ounce
   (approximately 7 grams) of methamphetamine. Three of the purchases were from the
   person of Jerry Ingle.

6. Ori October 10, 2018 in Marion, VA, Jerry Ingle was the rear seat passenger in a
   vehicle from which approximately (2) ounces of methamphetamine and a firearm were
   seized. The possessor of the methamphetamine claimed that he/she was in the process
   of making a delivery/sale of the methamphetamine and Ingle was accompanying
   him/her for protection/''muscle". Ingle, who is on state probation, admitted (after
   being Mirandized) recently using methamphetamine and tested positive for
   methamphetamine during a probation administered drug screen on this same date.

7. A review of Jerry Ingle's criminal history revealed a prior arrest for felony possession
   of marijuana and felony possession of cocaine with a conviction for felony possession
   of marijuana.

Case 1:18-mj-00162-PMS Document 1 Filed 10/18/18 Page 4 of 6 Pageid#: 4
8.     This affiant is aware based on his training, experience, and conversations with other
       law enforcement officers that individuals who distribute and/or conspire to distribute
       methamphetamine typically maintain methamphetamine, methamphetamine
       distribution paraphernalia (small, plastic, Ziploc-type baggies, digital scales, etc.),
       notes, records, messages, and telephone numbers (pertaining to methamphetamine
       trafficking related contacts/co-conspirators/customers), and other items as listed and
       explained on Attachment B (of the Application and Affidavit for Search Warrant to
       which this affidavit is attached) on their persons, inside their residences, garages,
       outbuildings/barns, campers, vehicles (or the vehicles they operate), and inside of
       vehicles registered to other persons when those vehicles are parked at or in the
       immediate vicinity of the trafficker's/conspirator's residence/property.

9.     This affiant is aware based on his training, experience, and conversations with other
       law enforcement officers that persons who distribute and/or conspire to distribute
       methamphetamine routinely have individuals who are customers and/or co-
       conspirators present at their residences, garages, outbuildings/barns, and campers.
       These customers/co-conspirators. are typically drug users and drug traffickers
       themselves as they generally sell some (if not all) of the methamphetamine they
       purchase in order to make a profit, pay for their own drug habits, or both. These
       customers/co-conspirators often illegally possess methamphetamine and drug use
       paraphernalia along with notes, records, messages, and telephone numbers
       (pertaining to the acquisition/distribution of methamphetamine), and other items as
       listed and explained on Attachment B (of the Application and Affidavit for Search
       Warrant to which this affidavit is attached) on their persons and in their vehicles (or
       the vehicles they operate) which are oftentimes parked at or in the immediate vicinity
       of their sources' /co-conspirators' residences.

10. Jerry Ingle's known residence is 8021 Crescent Road, Glade Spring, VA (located
    within the Western District of Virginia).

11. Based upon the facts set forth above, I believe there is probable cause for the
    issuance of a search warrant for the premises known as 8021 Crescent Road,
    Glade Spring, VA as there is probable cause to believe that there is evidence of a
    violation of 21 USC 841(a)(l) and 846/841(a)(1) at said premises.




                                                          1o -t e-        ~oi     a
     Brian Snedeker, Special Agent (DEA)                       Date




                                                         Pamela Meade Sargent
                                                       United States Magistrate Ju ge
                                                        Western District of Virginia


Case 1:18-mj-00162-PMS Document 1 Filed 10/18/18 Page 5 of 6 Pageid#: 5
Seen by:


            Is/ Roy F. Evans              10-16-2018

           Roy F. Evans, SAUSA              Date




Case 1:18-mj-00162-PMS Document 1 Filed 10/18/18 Page 6 of 6 Pageid#: 6
